Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of DirectorsSonic Automotive, Inc.: We consent to the incorporation by reference in the Registration Statements (Nos. 333-82615, 333-71803, 333-68183, 333-96023, 333-50430, 333-50430-01 through 333-50430-G7, 333-160452, 333-160452-01 through 333-160452-277, 333-161519, 333-161519-01 through 333-161519-277) on Form S-3, (No. 333-77407) on Form S-3MEF, (Nos. 333-51978, 333-165718, 333-165718-01 through 333-165718-277, 333-182307, 333-183709, 333-183709-001 through 333-183709-284, 333-188804, 333-188804-001 through 333-188804-195) on Form S-4 and (Nos. 333-81059, 333-81053, 333-69907, 333-69899, 333-65447, 333-49113, 333-69901, 333-95791, 333-46272, 333-46274, 333-102052, 333-102053, 333-109411, 333-117065, 333-124370, 333-142435, 333-142436, 333-159674, 333-159675, 333-180814, 333-180815 and 333-204027) on Form S-8 of Sonic Automotive, Inc. of our reports dated February 24, 2017, with respect to the consolidated balance sheets of Sonic Automotive, Inc. and subsidiaries as of December31, 2016 and 2015, and the related consolidated statements of income, comprehensive income, stockholders’ equity, and cash flows, for each of the years in the three-year period ended December31, 2016, and the effectiveness of internal control over financial reporting as of December31, 2016, which reports appear in the December31, 2016 Annual Report on Form 10‑K of Sonic Automotive, Inc. /s/ KPMG LLP
